DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The instant application with Application Number 16/881,298 filed on 05/22/2020 is presented for examination; claims 1-10 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statment
The Information Disclosure Statement dated 05/22/2020 is acknowledged and the cited references have been considered in this examination.
Reasons for Allowance
	The following is the examiner’s statement of reasons for allowance. 
The two references, SAKURIA and Takeda, are the closest prior art of record.
SAKURIA et al. (US 6,060,863) reference discloses a charge and discharge control circuit and a chargeable power supply unit have a circuit which inhibits an over-discharge detecting operation at the time an over-current state occurs, and, after that, detects operation that discharge current stops and voltage of the cell returns, and stops inhibiting the over-discharge detecting operation; and the secondary cell is controlled without malfunction by using a simple, small detecting circuit in the case that an over-current state and an over-discharge state occur at the same time. The over-discharge detecting signal is output to the power down circuit. As a result, the power down circuit 
 Takeda et al. (US 2009/0160405) reference discloses a battery pack, an overcharge detecting circuit compares a voltage between a positive electrode and a negative electrode of a secondary battery with a threshold voltage to detect an overcharge of the secondary battery, and turns off a switching element. A series circuit including a thermistor and a resistor is arranged near the secondary battery and connected in parallel to the secondary battery. A comparator compares a voltage at a junction point of the thermistor and the resistor with a reference voltage corresponding to a predetermined temperature. In response to an output signal of the comparator, a changing unit changes the threshold voltage to a first value when a temperature of the secondary battery is below the predetermined temperature, and changes the threshold voltage to a second smaller value when the temperature of the secondary battery is above the predetermined temperature
But both references and any prior art of record, do not disclose or suggest the following Claims 1 and 9 limitations: “… a secondary battery protection circuit for protecting a secondary battery, comprising: 5a boosting circuit configured to generate a control voltage in response to boosting a voltage across a secondary battery; a drive circuit configured to supply the control voltage to a gate of a charge control NMDS 10transistor and a gate of a discharge control NMDS transistor, the charge control NMOS transistor and the discharge control NMOS transistor being configured to be electrically a low-voltage detecting circuit configured to detect the voltage across the secondary battery that 30is lower than a second voltage for low voltage detection, the second voltage being set to be lower than the first voltage for over-discharge detection; an interrupt circuit configured to interrupt a node through which the control voltage is supplied to the gate of the charge control NMOS transistor, such that the node becomes at high impedance, upon detecting, by the low-voltage detecting circuit, that 5the voltage across the secondary battery is lower than the second voltage for low voltage detection; and a switching circuit configured to cause the gate of the charge control NMOS transistor to be 10fixed at a potential at the high side power supply terminal, upon detecting, by the low-voltage detecting circuit, that the voltage across the secondary battery is lower than the second voltage for low voltage detection ….” in combination with the remaining claim elements as set forth in Claims 1 and 9, and claim 1 depending claims 2-8. 
The above references and any prior art of record, do not also disclose or suggest the following Claim 10 limitations: “… a method for controlling a secondary battery protection circuit, the secondary battery protection circuit including: a boosting circuit configured to generate a control voltage in response to boosting a voltage across a secondary battery; a drive circuit configured to supply the control voltage to a gate of a charge control NMOS transistor and a gate of a discharge control NMOS transistor, the charge control NMOS transistor and the discharge control NMOS transistor being electrically inserted in a current path that is between a positive electrode of the secondary and a control circuit configured to operate the drive circuit such that the gate of the discharge control NMOS transistor becomes at low level, upon detecting, by the over-discharge detecting circuit, that the voltage across the secondary battery is lower than the first voltage for over-discharge detection, the method comprising: detecting the voltage across the secondary battery that is lower than a second voltage for low voltage detection, the second voltage being set to be lower than the first voltage for over-discharge detection; interrupting a node through which the control voltage is supplied to the gate of the charge control NMOS transistor, such that the node becomes at high impedance, upon detecting that the voltage across the secondary battery is lower than the second voltage for low voltage detection; and fixing the gate of the charge control NMOS transistor at a potential at the high side power supply terminal, upon detecting that the voltage across the secondary battery is lower than the second voltage for low voltage detection …” in combination with the remaining claim elements as set forth in Claim 10. 
Therefore claims 1-10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859